Citation Nr: 1217087	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  06-36 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chronic pain syndrome.

2.  Whether an appeal was perfected regarding the initial rating for adjustment disorder with depressed mood.

3.  Entitlement to an effective date earlier than May 24, 2005 for the grant of service connection for adjustment disorder with depressed mood.

4.  Entitlement to an effective date earlier than May 24, 2005 for grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant (the Veteran) is represented by:  Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to January 1978.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the RO in Roanoke, Virginia.

This case was previously before the Board; in a decision dated in January 2010, the Board granted a TDIU and assigned an effective date of May 24, 2005.  The Board also purported to dismiss the issue of a rating in excess of 40 percent for lumbar degenerative disc disease; and, in the Introduction, the Board noted that an appealed claim for service connection for chronic pain syndrome had been subsumed in a grant of service connection for adjustment disorder with depressed mood and the rating for the lumbar spine, and that the Veteran had withdrawn his appeal of the initial rating for adjustment disorder with depressed mood.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC).  

In a Memorandum Decision dated in September 2011, the CAVC affirmed that portion of the January 2010 Board decision that granted a TDIU, modified that portion of the decision regarding the purported withdrawal of the issue of a rating in excess of 40 percent for lumbar degenerative disc disease (finding that the Board never had jurisdiction over that issue in the first place), reversed the Board's finding, as expressed in the Introduction of the January 2010 Board decision, that the Veteran had withdrawn his appeal regarding the initial rating for adjustment disorder with depressed mood, and set aside the finding, as expressed in the Introduction of the January 2010 Board decision, that service connection for chronic pain syndrome was subsumed by the grant of service connection for adjustment disorder with depressed mood and the rating for the lumbar spine.  The CAVC also set aside the Board's finding of the effective date of May 24, 2005 for the grant of TDIU, and remanded the matters of the effective dates for the grant of benefits for mental disorders and TDIU for additional Board findings and consideration of referral for an extraschedular grant of TDIU prior to the current effective date.  

In accordance with the holding of the CAVC in the September 2011 Memorandum Decision, the Board notes that it does not have jurisdiction over the issue of a rating in excess of 40 percent for lumbar degenerative disc disease, as that matter is subject to a final December 2006 Board decision.  

The issue of an earlier effective date for the grant of service connection for adjustment disorder with depressed mood, and the intertwined issue of an earlier effective date for TDIU are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues decided herein has been accomplished.

2.  The Veteran does not have chronic pain syndrome. 

3.  In August 2006, the Veteran filed a Notice of Disagreement with the initial rating assigned by the RO in the June 2006 rating decision which granted service connection for adjustment disorder with depressed mood; a Statement of the Case was mailed to the Veteran in November 2008; he Veteran did not perfect an appeal by filing a VA Form 9 or equivalent document regarding the initial rating assigned following the grant of service connection for adjustment disorder with depressed mood.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic pain syndrome are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2.  The criteria for perfection of an appeal regarding the initial rating for adjustment disorder with depressed mood have not been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The CAVC issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a July 2005 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate service connection for chronic pain syndrome, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The Board notes that the July 2005 letter predated the decision of the CAVC in Dingess; however, because the Board's decision herein denies service connection for chronic pain syndrome, no disability rating or effective date is being, or will be, assigned.  Accordingly, there is no possibility of prejudice to the appellant under the notice requirements of Dingess.   

The Board notes that the Veteran was informed by a letter sent along with the June 2006 rating decision of the procedure for initiating and perfecting an appeal, and was reminded by a letter sent with the November 2006 Statement of the Case of the need for perfecting an appeal by submitting a VA Form 9 or equivalent.  This information was sufficient to inform him of what was necessary to appeal any and all aspects of that decision.   

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, records from the Social Security Administration (SSA) regarding the Veteran's disability application, and the Veteran's written assertions regarding his claims.

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to the service connection for chronic pain syndrome; however, the Board finds that a VA examination is not necessary in order to decide the claim.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Because the competent evidence that is of record establishes no current disorder of chronic pain syndrome, but relates chronic pain to the Veteran's back disability, there is sufficient competent medical evidence on file for VA to make a decision on the claim.  The clinical records do not contain a diagnosis of chronic pain syndrome.  As will be discussed in more detail below, the clinical records refer to chronic back pain and relate this chronic back pain to the adjustment disorder with depressed mood as a physical stressor.  The Veteran is competent to describe his symptoms; however his attempt to distinguish symptoms that have been attributed to already service-connected disabilities and assign them to a separate disorder of his own diagnosis is not competent evidence.  

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence a competent diagnosis, or symptoms that have not been related to a service-connected disability, referral of this case to obtain an examination and/or an opinion as to the etiology of chronic pain syndrome is not necessary.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Service Connection - Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a).  Service connection is not only permitted for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Under the regulation in effect at the time the Veteran filed his claim, service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (as in effect prior to October 10, 2006).  That regulation was interpreted to permit service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469(1994); 38 C.F.R. 
§ 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Analysis of Service Connection for Chronic Pain Syndrome

The Veteran is seeking service connection for chronic pain syndrome.  In a VA Form 21-4138, received on May 24, 2005, the Veteran asked that "my October 28, 2004 request to have my chronic pain syndrome and depression considered as service connected as due and proximate results of my back condition be continued."  The October 28, 2004 document referenced by the Veteran refers initially to treatment records for the thoracolumbar spine.  The Veteran also noted that "I do feel that the issue of chronic pain is not being considered or addressed.  I have also been seeing [a doctor] at VAMC Hampton for depression which is related to my chronic pain and physical limitations.  I request that this be determined as service connected as a secondary condition."

A review of the clinical records reveals no diagnosis of chronic pain syndrome.  The Veteran has been noted in several records to have chronic pain associated with his back disability.  An April 1999 VA assessment contains an Axis III notation of chronic low back pain; however, the Axis I diagnosis was adjustment disorder with depressed mood.  In the context of an examination for mental disorders, "Axis III" refers to "general medical conditions that are potentially related to the understanding or management of the individual's mental disorder."  Diagnostic and Statistical Manual of Mental Disorders 29 (4th ed. text revision 2000).  See Hildoer v. Nicholson, 24 Vet. App. 196 (2007).  

Several VA mental health assessments include Axis III notations of back pain; however, Axis I assessments are major depressive disorder or adjustment disorder with depressed mood.  A September 2007 neurosurgery note reveals a diagnosis of chronic low back pain.  A January 2008 VA opinion letter reveals chronic back pain.  The VA examination in April 2008 also includes an Axis III notation of back injury with resulting ongoing back pain.  The diagnosis was adjustment disorder with depressed mood.  

A nonprecential Memorandum Decision of the CAVC (McLamb v. Shinseki, 2012 WL 987736 (Vet. App. 2012)) provides a discussion of the significance of Axis III diagnoses in general.  In addressing the relationship between diagnoses in Axis I and Axis III, the CAVC noted that the DSM-IV identifies the Axis III category as a way to report current general medical conditions that are potentially relevant to the understanding or management of the individual's mental disorder, citing DSM-IV at 27.  When it is clear that the general medical condition is directly etiological to the development or worsening of mental symptoms or if the mental symptoms are a direct physiological consequence of the general medical condition, the general medical condition will be listed on both Axis I as well as Axis III.  Id.  If a condition is simply listed on Axis III, it is done so because the etiological relationship is unclear, or the conditions may be unrelated but have important prognostic or treatment implications.  Id. at 28.  

The Board acknowledges that pain disorders are included as psychiatric/mental diagnoses in the DSM-IV; however, while the Veteran is competent to describe his symptoms, such as pain, the diagnosis of chronic pain syndrome or disorder is not a matter capable of lay observation.  The Veteran has not suggested that he has the medical knowledge to provide a diagnosis of a pain disorder, as opposed to reporting the symptom of pain.  In this case, there is no competent evidence of a separate pain disorder such as chronic pain syndrome.  Indeed, the record contains several comprehensive psychiatric evaluations, none of which include a diagnosis of chronic pain syndrome.  This is not the equivalent of an absence of evidence.  Rather, the situation presented here is that the Veteran is in apparent disagreement with the findings of clinicians who have examined and evaluated him.  The Board reiterates that the competent evidence relates the Veteran's symptom of pain to his lumbar spine disability and associated lower extremity radiculopathy.  There is no diagnosis of chronic pain syndrome.

The Board acknowledges that specific holdings of the CAVC in the September 2011 Memorandum Decision that the Veteran may be awarded service connection for more than one mental disorder, and that the Board must cite to medical evidence for any assessment to the effect that all the symptoms of chronic pain syndrome are congruent with symptoms of either depressive disorder or DDD.  Here, the Board finds that there is no diagnosis of chronic pain syndrome; therefore, there remains no question as to whether symptoms of chronic pain syndrome are included under other diagnoses.  

The CAVC has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, see McClain v. Nicholson, 21 Vet. App. 319 (2007); however, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of a diagnosed disability that is not already service-connected upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the Veteran does not have chronic pain syndrome, the Board finds that the criteria for service connection for chronic pain syndrome are not met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Analysis of Initial Rating for Adjustment Disorder with Depressed Mood

It is the holding of the CAVC, as set out in the September 2011 Memorandum Decision, that the Veteran did not meet the requirements for withdrawal of an appeal regarding the initial rating for adjustment disorder with depressed mood.  The Board agrees, and finds instead that an appeal of that issue was never perfected.  

An appeal consists of a timely filed Notice of Disagreement in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 C.F.R. § 20.200 (2011).  Service connection was granted for adjustment disorder with depressed mood in a June 2008 rating decision.  That decision was mailed to the Veteran on June 26, 2008.  The Veteran had one year from the date of mailing in which to initiate an appeal of that decision.  The Veteran filed a Notice of Disagreement in August 2008, expressing disagreement with the initial rating assigned for adjustment disorder with depressed mood.  The RO prepared a Statement of the Case regarding the initial rating for adjustment disorder with depressed mood and mailed it to the Veteran on November 25, 2008.  The Veteran had the latter of the one-year period following the mailing of the June 2008 rating decision or 60 days following the mailing of the Statement of the Case to perfect his appeal of the initial rating for adjustment disorder with depressed mood.  In this case, he had until June 26, 2009.  On December 5, 2008, the Veteran submitted a VA Form 21-4138 which read as follows:

This letter is in response to the SSOC received on 11-25-2008 regarding the rating for adjustment disorder of 30% and 70% for major depressive disorder.  I would like to accept the findings of the DRO for the rating for the major depressive disorder.  

However, I would like to continue with my appeal for the individual unemployability.  Please continue with the appeal for TDIU and let me know if you need any other information.

A Substantive Appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information.  If the Statement of the Case and any prior Supplemental Statements of the Case addressed several issues, the Substantive Appeal must either indicate that the appeal is being perfected as to all of those issues or must specifically identify the issues appealed.  The Substantive Appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  To the extent feasible, the argument should be related to specific items in the Statement of the Case and any prior Supplemental Statements of the Case.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination, or determinations, being appealed.  The Board will not presume that an appellant agrees with any statement of fact contained in a Statement of the Case or a Supplemental Statement of the Case which is not specifically contested.  Proper completion and filing of a Substantive Appeal are the last actions the appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202 (2011).

Here, while the CAVC held - and the Board agrees - that the December 2008 correspondence from the Veteran does not meet the specific requirements for withdrawal of an appeal under 38 C.F.R. § 20.204, such a finding was unnecessary by the Board in its January 2010 decision, as the December 2008 correspondence does not meet the specific requirements as a substantive appeal regarding the initial rating for adjustment disorder with depressed mood.  In essence, the December 2008 correspondence did not indicate that the appeal of the initial rating was being perfected, but clearly distinguished that issue from the TDIU, and only expressed satisfaction with the ratings assigned for the psychiatric disorder by the November 2008 DRO decision.  The December 2008 correspondence from the Veteran neither indicated that the appeal for initial rating for psychiatric disorder was or that appeal was being perfected as to all issues.  38 C.F.R. § 20.202.

Even liberally construing the Veteran's statement in the December 2008 correspondence, the statement reflects only satisfaction with the November 2008 DRO decision, and does not reflect a desire to further appeal the initial rating issue.  The Veteran's statement that, "I would like to accept the findings of the DRO for the rating for the major depressive disorder," juxtaposed with the statement that "I would like to continue with my appeal for the individual unemployability" makes a clear distinction between the two issues, and indicates only an intent to perfect an appeal as to the TDIU issue, which he expressly appealed, clearly stating a desire to "continue" the TDIU appeal.  The Veteran did not use any similar language expressing any desire to appeal the initial rating for the psychiatric disorder.  See Jarvis v. West, 12 Vet. App. 559 (1999) (Court held in a similar NOD context that a specific expression of disagreement with an effective date issue did not constitute disagreement with an initial rating issue). To the contrary, by writing that he wanted to "accept" the (post-NOD) DRO findings (that granted higher staged ratings of 30 percent and 70 percent) for the psychiatric disability, the Veteran used language indicating a desire not to appeal the initial rating issue.  See Mason v. Brown, 8 Vet. App. 44 (1995) (Court held in an analogous NOD context that even a liberal reading of a veteran's letter did not indicate a desire to contest the result of a rating decision); 38 C.F.R. § 20.202 (a substantive appeal must either indicate that the appeal is being perfected as to all of those issues or must specifically identify the issues appealed).

In the context of the DRO decision that granted higher staged ratings for the entire period of rating appeal - 30 percent from May 2005, then 70 percent from October 2008 - as well as the contrasting language the Veteran used to appeal the TDIU, the context of the Veteran's statement also strongly suggests that the Veteran did not desire to continue the appeal the issue of initial rating for psychiatric disorder.  See Jarvis, 12 Vet. App. 559 (Court stated in a similar NOD context that both the actual wording and the context of the document is important in determining whether there is a desire to appeal).  There is no subsequent correspondence within the remainder of the appeal period that can be construed as a substantive appeal regarding the initial rating for adjustment disorder with depressed mood or as a request for an extension of the time for perfecting an appeal.  In addition, a review of the record reflects that the Veteran did not file a timely request for an extension of the time limit for filing a substantive appeal.  See 38 C.F.R. § 20.303 (2011). 

The Board has considered the holding of the CAVC in Percy v. Shinseki, 23 Vet. App. 37 (2009) that the 60-day period in which to file a substantive appeal is not jurisdictional, and thus VA may waive any issue of timeliness in the filing of a substantive appeal.  In Percy, by treating a disability rating matter as if it were part of the veteran's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.  

In this case, as distinct from the procedural facts in Percy, neither the RO nor the Board has treated the matter of the initial rating for adjustment disorder with depressed mood as though a substantive appeal were timely received.  Additionally, the issue of initial rating for adjustment disorder with depressed mood was never certified to the Board by the RO.  In this Veteran's case, the Board mistakenly addressed the August 2008 Notice of Disagreement as having been withdrawn; however, such an adjudicative finding by the Board (now vacated) does not suggest acceptance of a timely substantive appeal.  The Board's erroneous finding that a Notice of Disagreement had been withdrawn was based in large part on the same December 2008 correspondence from the Veteran that, by language and context, clearly shows no desire to appeal the initial rating issue.  As an appeal of the initial rating for adjustment disorder with depressed mood was not perfected, the Board does not have jurisdiction over the matter, and it is dismissed.  See 38 C.F.R. § 20.200 (an appeal consists of a timely filed Notice of Disagreement in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal); 38 C.F.R. § 20.202 (a Substantive Appeal, which is an action needed to perfect an appeal, may consist of correspondence containing the necessary information); Sabonis v. Brown, 6 Vet. App. 426 (1994) (where there is no legal basis upon which to find that the appellant timely completed an appeal, the appeal must be denied).  



ORDER

Service connection for chronic pain syndrome is denied.

The appeal of the initial rating for adjustment disorder with depressed mood is dismissed.  


REMAND

A remand is required to ensure compliance with specific findings of the CAVC in the September 2011 memorandum decision.  The Board notes that service connection was granted for adjustment disorder with depressed mood in a June 2008 rating decision.  The RO assigned an effective date of May 24, 2005 for the grant of service connection.  The Veteran filed a Notice of Disagreement in August 2008 to the decision that the "10% rating for my depressed mood had not changed.  I disagree with this."  

In Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998), United States Court of Appeals for the Federal Circuit noted that there are five common elements to a veteran's application for benefits: status as a veteran, the existence of disability, a connection between the veteran's service and the disability, the degree of the disability, and the effective date of the disability.  Disagreement between the RO and the veteran about any of these may create an issue about which the RO reaches an adjudicative determination and which forms the substance of the veteran's Notice of Disagreement.  In this case, the only administrative determination of the RO that was specified in the August 2008 Notice of Disagreement was the rating assigned, and the attribution of particular symptoms to the service-connected disability, which in turn relates to the rating assigned.  The Veteran did not mention or allude to the effective date as an administrative determination with which he disagreed.   

While the Veteran in this case did not explicitly express disagreement with the effective date assigned for the grant of service connection for adjustment disorder with depressed mood in June 2008, in its September 2011 Memorandum Decision, the CAVC effectively held that the August 2008 Notice of Disagreement encompassed all aspects of the grant of service connection, which includes the downstream element of effective date.  In support of this holding, the CAVC cited Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that, in a VCAA context, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  The Court did not cite or distinguish its case law that more specifically pertains to determinations of whether a Notice of Disagreement had been filed as to a particular issue.  See Jarvis, 12 Vet. App. 559 (Court held that a NOD to effective date issue did not constitute a NOD with an initial rating issue); Maggitt v. West, 202 F.3d 1370 (Fed Cir. 2000) (holding that, while a broad NOD may confer jurisdiction over entire request for benefits, a narrow or specific NOD may limit jurisdiction to specific elements); Garlejo v. Brown, 10 Vet. App. 229, 233-34 (1997) (Court held that even a liberal reading of the appellant's letter did not yield disagreement with the denial regarding a particular issue, therefore finding that no NOD was ever filed on that issue); Phillips v. Brown, 10 Vet. App. 25 (1997) (holding that, while a NOD does not require special wording, it must be in terms which can reasonably be construed as disagreement with a determination of the RO and desire for appellate review).   

The Board is not free to do anything contrary to the CAVC's holding or prior action with respect to an appealed issue.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997).  Therefore, as the CAVC has held that the Veteran's August 2008 Notice of Disagreement encompassed the issue of effective date for the grant of service connection for adjustment disorder with depressed mood, that is the law of the case to be applied in this Veteran's case.  

As the November 2008 Statement of the Case did not address the effective date for the grant of service connection for adjustment disorder with depressed mood, the Veteran has not had a chance to perfect an appeal of the effective date issue.  Where a Notice of Disagreement is filed, but a Statement of the Case has not been issued, the Board must remand the claim to the RO to direct that a Statement of the Case be issued.  See 38 C.F.R. §19.9(c)(2011); Manlincon v. West, 12 Vet. App. 238 (1999).

While the Veteran has already perfected an appeal regarding the effective date for the grant of a TDIU, the Board's decision regarding the effective date for the grant of service connection for adjustment disorder with depressed mood could have an outcome regarding referral of the TDIU issue for extraschedular evaluation; therefore, the issue of TDIU is inextricably intertwined with the issue of effective date for the grant of service connection for adjustment disorder with depressed mood, and adjudication of TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the issues of an effective date earlier than May 24, 2005 for the grant of service connection for adjustment disorder with depressed mood and an earlier effective date for a TDIU are REMANDED for the following action:

Issue a Statement of the Case pertaining to the issue of an effective date earlier than May 24, 2005 for the grant of service connection for adjustment disorder with depressed mood; and, in connection therewith, provide the Veteran with appropriate notice of his appellate rights.  The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed after receiving the Statement of the Case.  See 38 C.F.R. § 20.202 (2011).  If, and only if, the Veteran perfects the appeal to the issue of an earlier effective date for the grant of service connection for adjustment disorder with depressed mood, this issue must be returned to the Board for appellate review.  If an earlier effective date than May 24, 2005 for TDIU is not granted, that issue is to be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


